FILED
                            NOT FOR PUBLICATION                             JAN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50199

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01190-SVW

  v.
                                                 MEMORANDUM *
SUTANG WU, a.k.a. Suling Hong Wu,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Sutang Wu appeals pro se the denial of his motion under Federal Rule of

Criminal Procedure 36 to correct a clerical error in his judgment and commitment

order. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       Wu seeks to correct the judgment and commitment order to reflect that his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
participation in the Inmate Financial Responsibility Program is voluntary rather

than mandatory. Because there is no error, clerical or otherwise, the district court

properly declined to grant relief. See United States v. Penna, 319 F.3d 509, 513

(9th Cir. 2003) (“Rule 36 is a vehicle for correcting clerical errors in a judgment of

conviction.”).

      AFFIRMED.




                                           2                                    11-50199